Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an integrated nuclear quadrupole resonance-based detection system comprising a swappable sample coil and a swappable impedance matching network with all the details as stated in the claim in association with the remaining claim features.

As to dependent claims 2-11, these claims are allowed because each of these claims depends, either directly or indirectly, from the allowed independent claim 1.

As to claim 12, the claim is allowed because the prior art of the record neither discloses nor reasonably suggests an integrated nuclear quadrupole resonance-based detection method, comprising a step of attaching a swappable sample coil to an opening at a face of a front-end device as stated in the claim in association with the remaining claim features.  
As to dependent claims 13-20, these claims are allowed because each of these claims depends, either directly or indirectly, from the allowed independent claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation(s)
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A
Buess
US-5,206,592-A
Buess discloses an integrated nuclear quadrupole resonance-based detection system like of the instant application. It includes a wired handheld form factor including a sample coil (meanderline surface coil), cf. Fig. 8. However, it lacks any disclosure that the meanderline surface coil to be swappable. 

B
Bhunia
US-2020/0293730-A1
Bhunia discloses an integrated nuclear quadrupole resonance-based detection system like of the instant application. It discloses It includes a sample coil (542) and an impedance matching network (540), cf. Fig. 10. At several points in the specification Bhunia discusses the NQR system may be a handheld device. However, Bhunia does not seem to suggest that the sample coil (542) to be swappable nor it discloses anything about a specific location like an opening face of a handheld device where the sample coil should be attached. 
Instant independent claims are patentable over Bhunia, however, it may be the closest prior art.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852